         Case 1:19-mc-00145-TSC Document 357 Filed 12/10/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                          )
In the Matter of the                      )
Federal Bureau of Prisons’ Execution      )
Protocol Cases,                           )
                                          )
LEAD CASE: Roane, et al. v. Barr          )       Case No. 19-mc-145 (TSC)
                                          )
THIS DOCUMENT RELATES TO:                 )
                                          )
Roane v. Barr, 05-cv-2337                 )
                                          )
                                          )
                                          )

                                        ORDER

       The court has received the attached motion from Plaintiff Dustin Higgs, dated

November 30, 2020, requesting that the court enter a preliminary injunction staying his

execution. However, the record in this case indicates that Mr. Higgs is currently

represented by counsel. (See ECF No. 229.) Moreover, Plaintiff’s counsel filed a

motion seeking to preliminarily enjoin Mr. Higgs’ execution. (See ECF No. 344.)

       Plaintiff is reminded that all communications with the court and all motions shall

be made through counsel. Accordingly, leave to file the motion is hereby DENIED.

Date: December 10, 2020

                                         Tanya S. Chutkan
                                         TANYA S. CHUTKAN
                                         United States District Judge




                                              1
Case 1:19-mc-00145-TSC Document 357-1 Filed 12/10/20 Page 1 of 13
Case 1:19-mc-00145-TSC Document 357-1 Filed 12/10/20 Page 2 of 13
Case 1:19-mc-00145-TSC Document 357-1 Filed 12/10/20 Page 3 of 13
Case 1:19-mc-00145-TSC Document 357-1 Filed 12/10/20 Page 4 of 13
Case 1:19-mc-00145-TSC Document 357-1 Filed 12/10/20 Page 5 of 13
Case 1:19-mc-00145-TSC Document 357-1 Filed 12/10/20 Page 6 of 13
Case 1:19-mc-00145-TSC Document 357-1 Filed 12/10/20 Page 7 of 13
Case 1:19-mc-00145-TSC Document 357-1 Filed 12/10/20 Page 8 of 13
Case 1:19-mc-00145-TSC Document 357-1 Filed 12/10/20 Page 9 of 13
Case 1:19-mc-00145-TSC Document 357-1 Filed 12/10/20 Page 10 of 13
Case 1:19-mc-00145-TSC Document 357-1 Filed 12/10/20 Page 11 of 13
Case 1:19-mc-00145-TSC Document 357-1 Filed 12/10/20 Page 12 of 13
Case 1:19-mc-00145-TSC Document 357-1 Filed 12/10/20 Page 13 of 13
